El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
*72La línica cuestión envuelta en este caso es la de si la Corte de Distrito de San Juan actuó de acuerdo con los hechos y la ley' al decretar como decretó sin fianza el aseguramiento de la sentencia que pudiera dictarse.
En la demanda se ejercitan tres causas de acción. Por la primera se reclaman mil dólares como valor razonable de cierto truck, por la segunda dos mil más por el uso del mismo y por la tercera quinientos quince por las costas, gastos y honorarios incurridos por la demandante en el pleito que contra ella se siguiera en relación con dicho truck.
Se solicitó el aseguramiento de la sentencia que pudiera dictarse y la corte lo decretó, como hemos dicho, sin fianza. Pidió su nulidad el demandado y la corte la negó por resolu-ción fundada que, en parte, dice:
“La acción establecida en el caso No. 1182 era sobre entrega de bienes muebles que alegaban los allí demandantes haber comprado a los demandados, y que según aparece de los autos de dicho caso 1182, dichos bienes muebles, o sea, un autocamión, fué entregado a los allí demandantes mediante fianza que presentaron de acuerdo eon el art. 173 del Código de Enjuiciamiento Civil.
“La Corte declaró sin lugar la demanda por los fundamentos de su opinión unida a los autos y que se hizo formar parte de la senten-cia. En la opinión que sirvió de base y se hizo formar parte de la sentencia la corte dijo lo siguiente:
“ ‘La prueba ha demostrado que el truck “Day Elder,” licencia No. 11-204 de que se trata, era en 23 de marzo de 1926, de la pro-piedad de la demandada, Juana Martín, y lo tenía inscrito a su nombre en el Departamento del Interior, siendo el otro demandado,-Rafael Porras, su administrador para las negociaciones y arrenda-miento de dicho vehículo; no habiéndose probado, a satisfacción de la corte, como alegan los demandantes, que los demandados viven en concubinato como marido y mujer.’
“Aunque la sentencia no ordenó que el truck fuese devuelto a la demandada, Juana Martín, como dispone el Art. 173 del Código de Enjuiciamiento Civil, no hay duda alguna que habiéndose declarado sin lugar la demanda o habiéndose entregado el truck a los entonces demandantes, mediante fianza que prestaron de acuerdo eon el Art. 173 antes citado, una vez dictada sentencia en su contra, surgió la *73obligación por parte de los entonces demandantes de devolver el truck en cuestión a su dueña, declarada por sentencia, Juana Martín.
“Siendo la relación del caso y opinión parte de la sentencia en el caso No. 1182, la corte entiende que la sentencia en diebo caso cons-tituye un documento auténtico suficiente para decretar el embargo sin fianza como se decretó en este caso con fecha 7 de diciembre úl-timo. ’ ’
No conforme el demandado Andrés Quintana Reyes, inter-puso el presente recurso de apelación señalando en su alegato la comisión de tres errores que pueden argumentarse con-juntamente.
La ley aplicable y la jurisprudencia son bien conocidas.
La primera está contenida especialmente en la sección 4 de la Ley para Asegurar la' Efectividad de Sentencias en la parte en que dice:
“Si consta claramente en documento auténtico que la obligación es exigible, el tribunal decretará el aseguramiento sin fianza.” Có-digo de Enjuiciamiento Civil, Ed. 1933, p. 98.
Y la jurisprudencia ha sido establecida en repetidas deci-siones de este tribunal. Citaremos una de ellas, Avalo v. Porrata, et al., 19 D.P.R. 20, en la que se resolvió, copiando del resumen:
“Para que pueda decretarse un embargo sin fianza para asegura-miento de la efectividad de la sentencia, es necesario que aparezca claramente del documento auténtico que la obligación es exigible, lo que quiere decir, no sólo que los documentos en que se basa la peti-ción sean auténticos, sino también, que fácilmente, sin gran dificultad, pueda el juez venir en conocimiento de que realmente la obligación existe y puede reclamarse.”
Admite el apelante que la sentencia que tuvo en cuénta-la corte de distrito es un documento auténtico, pero sostiene que de ella no surge que las cantidades reclamadas sean exi-gibles, porque se limitó a declarar la demanda sin lugar, con costas.
Si la sentencia no estuviera explicada por la relación del' caso y opinión que es parte de la misma, tendría razón el *74apelante. Pero estándolo .como lo está, no erró la corte sentenciadora al actuar en la forma en qne lo hizo.
Es cierto qne el exacto valor del truck está sujeto a ser fijado a virtud de las alegaciones y las pruebas, lo mismo que la suma reclamada por concepto del uso del mismo, y que las costas quizá estén abiertas a discusión, pero ello no quiere decir que las obligaciones reclamadas no surjan de documentos auténticos como lo son la sentencia y la fianza de que se trata y que no sean exigibles.

Debe declararse el recurso sin lugar y confirmarse la resolución apelada.